Exhibit 10.2

Execution Version

JPMORGAN CHASE BANK, N.A.

383 Madison Avenue

New York, NY 10179

October 29, 2020

Project Palau

Facilities Commitment Letter

Marvell Technology Group Ltd.

Maui Holdco, Inc.

Canon’s Court

22 Victoria Street

Hamilton HM 12 Bermuda

Attention: Jean Hu, Chief Financial Officer

Ladies and Gentlemen:

Marvell Technology Group Ltd., a Bermuda exempted company (“you” or “Maui”), has
advised JPMorgan Chase Bank N.A. (“JPMorgan”, the “Commitment Party”, “we” or
“us”) that it intends to acquire (the “Acquisition”) a Delaware corporation
previously identified to us and codenamed “Indigo” (the “Target”, and together
with its subsidiaries, the “Acquired Business”) pursuant to an agreement and
plan of merger and reorganization, to be dated as of the date hereof (including
the exhibits and schedules thereto, collectively, the “Acquisition Agreement”),
by and among Maui, Target, Maui Holdco, Inc., a Delaware corporation and a
wholly-owned subsidiary of Maui (“Holdco” or the “Borrower”), Maui Acquisition
Company Ltd, a Bermuda exempted company and a wholly-owned subsidiary of Holdco
(“Bermuda Merger Sub”), and Indigo Acquisition Corp., a Delaware corporation and
a wholly-owned subsidiary of Holdco (“Delaware Merger Sub”), in accordance with
which: (i) Bermuda Merger Sub will merge with and into you, with you surviving
as a wholly-owned subsidiary of Holdco (the “Reorganization”); and (ii) Delaware
Merger Sub will merge with and into the Target, with the Target surviving as a
wholly-owned subsidiary of Holdco and with the existing equity holders of the
Target being entitled to receive the aggregate cash consideration (the
“Acquisition Cash Consideration”) and newly issued shares of common stock of the
Borrower (the “Acquisition Common Stock Consideration” and together with the
Acquisition Cash Consideration, the “Acquisition Consideration”), in each case,
as set forth in the Acquisition Agreement as in effect on the date hereof, and,
in connection therewith, to repay certain existing indebtedness of the Acquired
Business. The date of the consummation of the Acquisition is referred to herein
as the “Closing Date”. In connection therewith, you, the Borrower and we have
entered into a commitment letter (the “Bridge Commitment Letter”) dated as of
the date hereof providing for a 364-day senior unsecured bridge term loan
facility in an aggregate principal amount of $2,500,000,000 (the “Bridge
Facility”).

In connection therewith, you have advised us that the Borrower intends to obtain
(i) a new unsecured term loan credit facility in an aggregate principal amount
of $1,500,000,000 on the terms set forth in Exhibit A (the “Term Facility”, and
loans thereunder, the “Term Loans”) and (ii) a new senior unsecured revolving
credit facility in an aggregate principal amount of $750,000,000 on the terms
set forth in Exhibit C (the “Revolving Facility” and, together with the Term
Facility, the “Facilities”), which Revolving Facility will be implemented either
as a new

 

1



--------------------------------------------------------------------------------

credit facility or as an amendment to, or amendment and restatement of, the
Credit Agreement dated as of June 13, 2018 among Goldman Sachs Bank USA, as
general administrative agent and term facility agent, Bank of America, N.A., as
revolving facility agent, Maui, as borrower, and the lenders party thereto (the
“Existing Credit Agreement”). You have further advised us that the total amount
required to effect the Acquisition (excluding common stock of the Borrower to be
issued as direct consideration for the Acquisition), to repay certain existing
indebtedness of the Acquired Business, and to pay the fees and expenses incurred
in connection therewith (the “Transaction Costs”) is expected to be provided by
a combination of (a) the issuance by you or the Borrower of unsecured debt
securities, in public or private offerings the proceeds of which are to be used
to finance the Transactions (the “Debt Securities”), (b) the incurrence by you
or the Borrower of the Term Facility and/or (c) to the extent that Debt
Securities are not issued on or prior to the Closing Date in an aggregate amount
of at least $2,500,000,000, the borrowing by the Borrower of loans under the
Bridge Facility. You have further advised us that in connection therewith, it is
expected that either (i) the term loan facility under the Existing Credit
Agreement shall be amended prior to the Closing Date to permit the Transactions
(as defined below) or (ii) all outstanding term loans thereunder shall be repaid
in full. The Acquisition, the entering into and funding of the Term Facility and
the Bridge Facility, the entering into of the Revolving Facility, the issuance
of Securities, the repayment of certain existing indebtedness of the Acquired
Business and the transactions contemplated by or related to the foregoing are
collectively referred to as the “Transactions”.

1. Commitment

The Commitment Party is pleased to advise you of its commitment to provide
(i) the entire amount of the Term Facility (the “Term Commitment”) upon the
terms set forth or referred to in this facilities commitment letter (the
“Commitment Letter”) and in the Summary of Terms and Conditions attached hereto
as Exhibit A (together with Exhibit D hereto, the “Term Facility Term Sheet”)
and subject solely to the Term Funding Conditions (as defined below) and (ii)
$100,000,000 of the Revolving Facility (the “Revolving Commitment”) upon the
terms and conditions set forth or referred to in this Commitment Letter and in
the Summary of Terms and Conditions attached hereto as Exhibit C (together with
Exhibit D hereto, the “Revolving Facility Term Sheet” and together with the Term
Facility Term Sheet and Exhibit B hereto, the “Term Sheets”).

2. Titles and Roles

It is agreed that (i) with respect to the Term Facility and/or any other term
loan facility or revolving credit facility entered into by you in connection
with the Acquisition, the initial financing of the Acquisition and the
refinancing of any interim debt for the Acquisition (the “Other Bank
Financing”), JPMorgan will act as the sole and exclusive administrative agent
(in such capacity, the “Administrative Agent”), and that JPMorgan will act as
the sole and exclusive lead arranger and bookrunner (in such capacities, the
“Term Lead Arranger”) and (ii) with respect to the Revolving Facility, JPMorgan
will act as lead “left” arranger and bookrunner (it being understood that
JPMorgan will have “left lead” placement in all documentation used in connection
with the Revolving Facility, and JPMorgan shall have all roles and
responsibilities customarily associated with such placement) (in such
capacities, the “Revolving Lead Arranger” and together in its capacity as Term
Lead Arranger, the “Lead Arranger”) and a financial institution providing a
commitment in respect of the Revolving Facility of at least $100,000,000 shall
be appointed by you to act as administrative agent; provided that the Borrower
agrees that JPMorgan may perform its responsibilities hereunder through its
affiliate J.P. Morgan Securities LLC. You agree that with respect to the Term
Facility and any Other Bank Financing, no other

 

2



--------------------------------------------------------------------------------

agents, co-agents, bookrunners or arrangers will be appointed, no other titles
will be awarded and no compensation (other than as expressly contemplated by
this Commitment Letter and the Fee Letter referred to below) will be paid;
provided, you may assign agent or co-agent titles as reasonably agreed by us.

It is understood and agreed that this Commitment Letter shall not constitute a
commitment to provide, arrange or syndicate any portion of the Revolving
Facility or any Other Bank Financing in excess of the Commitment Party’s express
commitments hereunder. You and the Borrower further acknowledge and agree that
this Commitment Letter is not a guarantee with respect to the successful outcome
of the syndication of any Facility.

3. Syndication

We intend to syndicate the Facilities to a group of financial institutions
(together with JPMorgan, the “Lenders”) identified by us in consultation with
you. JPMorgan intends to commence syndication efforts promptly upon the
execution of this Commitment Letter and the execution of the Acquisition
Agreement (which syndication shall not reduce the commitments of the Commitment
Party hereunder with respect to the Term Facility, except as provided for in the
first paragraph of Section 10 hereof). Until the earlier of 60 days following
the Closing Date and the later of (x) completion of a Successful Term
Syndication (as defined in the Fee Letter (as defined below)) and (y) completion
of a Successful Revolving Syndication (as defined below) (such earlier date, the
“Syndication Date”), you agree actively to assist (and to use your commercially
reasonable efforts to cause the Acquired Business to actively assist) JPMorgan
in completing a Successful Term Syndication and a Successful Revolving
Syndication. Such assistance shall include (a) your using commercially
reasonable efforts to ensure that the syndication efforts benefit materially
from your existing lending relationships, (b) direct contact between your senior
management and advisors and the proposed Lenders (and using your commercially
reasonable efforts to ensure such contact between senior management of the
Target and the proposed Lenders) on reasonable prior notice and at reasonable
times and places, (c) your assistance in the preparation of a confidential
information memorandum with respect to the Facilities in form and substance
customary for transactions of this type and otherwise reasonably satisfactory to
JPMorgan (each a “Confidential Information Memorandum”) and other customary
marketing materials to be used in connection with the syndication of the
Facilities (collectively with the Term Sheets and any additional summary of
terms prepared for distributions to the Public-Siders (as hereafter defined),
the “Information Materials”), (d) prior to the completion of a Successful Term
Syndication, your using commercially reasonable efforts to cause the Borrower to
have monitored Public Debt Ratings (as defined below) (but no specific rating)
that give effect to the Transactions from Moody’s Investor Services (“Moody’s”),
Standard & Poor’s Financial Services LLC (“S&P”) and Fitch Ratings, Inc.
(“Fitch”) and (e) the hosting, with JPMorgan, of one or more meetings of
prospective Lenders at times and places to be mutually agreed (which meetings
may be held virtually). You hereby authorize the Lead Arranger to download
copies of your trademark logos from its website and post copies thereof and any
Information Materials to a deal site on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Lead Arranger to be its
electronic transmission system (an “Electronic Platform”) established by the
Lead Arranger to syndicate the Facilities, and to use the Borrower’s trademark
logos on any confidential information memoranda, presentations and other
marketing materials prepared in connection with the syndication of the
Facilities or, with your consent, in any advertisements that we may place after
the closing of the Facilities in financial and other newspapers, journals, the
World Wide Web, home page or otherwise, at JPMorgan’s own expense describing its
services to the Borrower hereunder. Upon the request of JPMorgan, you will use
commercially reasonable efforts to cause the Target to

 

3



--------------------------------------------------------------------------------

furnish for no fee, to JPMorgan, an electronic version of the Target’s trademark
logos for use in marketing materials for the purpose of facilitating the
syndication of the Facilities. You also understand and acknowledge that we may
provide to market data collectors, such as league tables, or other service
providers to the lending industry, information regarding the closing date, size,
type, purpose of, and parties to, the Facilities.

In order to facilitate an orderly and successful syndication of the Facilities,
you agree that until the Syndication Date, the Borrower will not (and will use
commercially reasonable efforts to cause the Acquired Business to not) issue,
announce, offer, place or arrange debt securities or any syndicated credit
facilities of the Borrower or its subsidiaries (or the Acquired Business) (other
than (i) the Debt Securities, (ii) the Bridge Facility, (iii) indebtedness
permitted to be incurred by the Acquired Business pursuant to the Acquisition
Agreement, (iv) other indebtedness in an aggregate principal amount not to
exceed $100,000,000, (v) capital leases, letters of credit and purchase money
and equipment financings of the Borrower and its subsidiaries and of the
Acquired Business, in each case, in the ordinary course of business,
(vi) working capital facilities of foreign subsidiaries and (vii) any other
financing agreed by the Lead Arranger), in each case if such issuance,
announcement, offering, placement or arrangement could reasonably be expected to
materially impair the primary syndication of the Facilities.

You will assist us in preparing Information Materials, including but not limited
to a Confidential Information Memorandum or lender slides, for distribution to
prospective Lenders. If requested, you also will assist us in preparing an
additional version of the Information Materials (the “Public-Side Version”) to
be used by prospective Lenders’ public-side employees and representatives
(“Public-Siders”) who do not wish to receive material non-public information
(within the meaning of United States federal securities laws) with respect to
you, the Target, the Borrower, their respective affiliates and any of their
respective securities (“MNPI”) and who may be engaged in investment and other
market-related activities with respect to you, the Target, the Borrower’s or
their affiliates’ securities or loans. Before distribution of any Information
Materials, you agree to execute and deliver to us (i) a customary letter in
which you authorize distribution of the Information Materials to a prospective
Lender’s employees willing to receive MNPI (“Private-Siders”) and (ii) a
separate customary letter in which you authorize distribution of the Public-Side
Version to Public-Siders not containing any MNPI. You also acknowledge that
publishing debt analysts employed by JPMorgan and its affiliates who are
Public-Siders may participate in any meetings or telephone conference calls held
pursuant to clause (e) of the first paragraph of Section 3 of this Commitment
Letter; provided that such analysts shall not publish any information obtained
from such meetings or calls (i) until the syndication of the Facilities has been
completed upon the making of allocations by JPMorgan and JPMorgan freeing the
Facilities to trade or (ii) in violation of any confidentiality agreement
between you and JPMorgan.

The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises JPMorgan in
writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by JPMorgan for prospective Lenders (such
as a lender meeting invitation, bank allocation, if any, and funding and closing
memoranda), (b) term sheets summarizing the Facilities’ terms and notification
of changes in the Facilities’ terms and (c) other materials intended for
prospective Lenders after the initial distribution of Information Materials. If
you advise us that any of the foregoing should be distributed only to
Private-Siders, then Public-Siders will not receive such materials without
further discussions with you.

 

4



--------------------------------------------------------------------------------

The Borrower hereby authorizes JPMorgan to distribute draft and execution
versions of definitive documentation relating to the Facilities to
Private-Siders and Public-Siders.

As the Lead Arranger, JPMorgan will manage all aspects of the syndication in
consultation with you, including decisions as to the selection of institutions
to be approached and when they will be approached, when their commitments will
be accepted, which institutions will participate, the allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders; provided that the Lead Arranger will not syndicate to any person (other
than those financial institutions (and their affiliates) identified by the Lead
Arranger to you in writing on or prior to the date hereof (including, for the
avoidance of doubt, those lenders identified in the “syndication plan” for the
Facilities agreed to by the Lead Arranger and you prior to the date hereof), any
Permitted Assignee and to lenders under the Existing Credit Agreement (other
than a “defaulting lender” under and as defined therein, as of the date of such
syndication)) without your consent (such consent not to be unreasonably withheld
or delayed). In acting as the Lead Arranger, JPMorgan will have no
responsibility other than to arrange the syndication as set forth herein and is
acting solely in the capacity of an arm’s-length contractual counterparty to the
Borrower with respect to the arrangement of the Facilities (including in
connection with determining the terms of the Facilities) and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person.

Notwithstanding anything to the contrary contained in this Commitment Letter or
any other agreement or undertaking concerning the Term Facility, but without
limiting the conditions precedent in Section 6 hereof or Exhibit B, and without
limiting your obligations to assist with syndication in this Section 3, none of
the foregoing obligations under the provisions of this Section 3 nor the
commencement, conduct or completion of the syndication contemplated by this
Section 3 is a condition to the Term Commitment or the funding of the Term
Facility on the Closing Date.

For the avoidance of doubt, without limiting your representation and covenant
set forth in Section 4 below, nothing contained in this Commitment Letter shall
require you to provide any information to the extent that the provision thereof
would violate any attorney-client privilege, law, rule or regulation, or any
obligation of confidentiality binding on you, the Acquired Business or your or
its respective affiliates; provided that you shall (x) use commercially
reasonable efforts to communicate, to the extent permitted, the applicable
information in a way that would not violate the applicable law, rule, regulation
or obligation and (y) to the extent you are unable to disclose any such
information, notify us if any such information is being withheld as a result of
any such obligation of confidentiality (but solely if providing such notice
would not violate such confidentiality obligation).

4. Information

To assist JPMorgan in its syndication efforts, you agree promptly to prepare and
provide to the Lead Arranger all customary information with respect to the
Borrower and the transactions contemplated hereby, including all financial
information and projections concerning the Borrower and the Acquired Business
(the “Projections”), as we may reasonably request in connection with the
arrangement and syndication of the Facilities. You hereby represent and covenant
(to the best of your knowledge to the extent relating to the Acquired Business)
that (a) all written information other than the Projections, forward-looking
information and other information of a general economic or industry nature (the
“Information”) that has been or will be made available to the Lead Arranger by
you or any of your representatives in connection with the Transactions, when
taken as a whole, is or will be, when furnished, complete and correct in all
material respects and

 

5



--------------------------------------------------------------------------------

does not or will not, when furnished, contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made when taken as a whole and giving effect to all
supplements and updates thereto and (b) the Projections concerning you, the
Borrower and the Acquired Business that have been or will be made available to
the Lead Arranger by you or any of your representatives have been or will be
prepared in good faith based upon assumptions that were believed by the Borrower
to be reasonable as of the date such Projections are prepared and as of the date
such Projections are made available to the Lead Arranger (it being understood
that the Projections are as to future events and are not to be viewed as facts,
the Projections are subject to significant uncertainties and contingencies, many
of which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material). If, at any time
prior to the later of the Closing Date and the Syndication Date, you become
aware that any of the representations and warranties in the preceding sentence
would not be accurate and complete in any material respect (to your knowledge
with respect to Information and Projections relating to the Acquired Business)
if the Information or Projections were being furnished, and such representations
and warranties were being made, at such time, then you agree to promptly
supplement the Information and/or Projections so that the representations and
warranties contained in this paragraph (to your knowledge with respect to
Information and Projections relating to the Acquired Business) remain accurate
and complete in all material respects under those circumstances. The accuracy of
the foregoing representations and warranties shall not be a condition to the
obligations of the Commitment Party hereunder unless the inaccuracy results in
an express condition hereunder otherwise not being satisfied on the Closing
Date. You understand that in arranging and syndicating the Facilities, we may
use and rely on the Information and Projections without independent verification
thereof.

5. Fees

As consideration for JPMorgan’s commitments hereunder and its agreement to
perform the services described herein, you agree to pay to JPMorgan the
nonrefundable fees set forth in Annex I to each Term Sheet and in the Facilities
Fee Letter dated the date hereof and delivered herewith (the “Fee Letter”).

You agree that, once paid, the fees or any part thereof payable hereunder or
under the Fee Letter shall not be refundable under any circumstances, regardless
of whether the transactions or borrowings contemplated by this Commitment Letter
are consummated, except as otherwise agreed in writing by you and JPMorgan. All
fees payable hereunder and under the Fee Letter shall be paid in immediately
available funds in U.S. Dollars and shall not be subject to reduction by way of
withholding, setoff or counterclaim or be otherwise affected by any claim or
dispute related to any other matter. In addition, all fees payable hereunder
shall be paid without deduction for any taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any national, state or local
taxing authority, or will be grossed up by you for such amounts.

6. Conditions

The Commitment Party’s commitments hereunder, and the Commitment Party’s
agreement to perform the services described herein, (I) with respect to the Term
Facility, are subject solely to satisfaction or waiver of each of the following
conditions precedent: (a) since the date of the Acquisition Agreement, there
shall not have occurred any Target Material Adverse Effect (as defined below),
(b) the execution and delivery by the parties thereto of definitive

 

6



--------------------------------------------------------------------------------

documentation with respect to the Term Facility consistent with this Commitment
Letter and the Fee Letter (the “Term Credit Documentation” and the date of
effectiveness thereof, the “Term Facility Effective Date”); provided that
subject to the Limited Conditionality Provision (as defined below),
documentation substantially similar to the documentation (with adjustments to
reflect that the Term Facility is a “term” facility) in connection with the
Existing Credit Agreement, with such modifications as are set forth in the Term
Facility Term Sheet (including, for the avoidance of doubt, the modifications
referred to in Exhibit D solely to the extent such modifications are made to the
Existing Credit Agreement (or any amendment, restatement, refinancing or
replacement thereof or incorporated into the Revolving Credit Facility)) or are
mutually agreed upon, is satisfactory for this purpose and (c) the satisfaction
of conditions set forth on Exhibit B (clauses (I)(a) through (c) above,
collectively, the “Term Funding Conditions”) and (II) with respect to the
Revolving Facility, are subject to satisfaction or waiver of each of the
following conditions precedent: (a) the execution and delivery by the parties
thereto of definitive documentation with respect to the Revolving Facility
consistent with this Commitment Letter and the Fee Letter (the “Revolving Credit
Documentation”), (b) the receipt of commitments from other Lenders in respect of
the Revolving Facility of no less than $650,000,000 (a “Successful Revolving
Syndication”) and (c) the satisfaction of the conditions set forth in Exhibit C
(including termination in full of the “Revolving Commitments” under the Existing
Credit Agreement and receipt by the Lead Arranger of customary documentary
evidence thereof).

For the purposes hereof, “Target Material Adverse Effect” means a “Material
Adverse Effect on the Company” (as defined in the Acquisition Agreement as in
effect on the date hereof).

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Term
Credit Documentation, the Revolving Credit Documentation or any other letter
agreement or other undertaking concerning the financing of the Transactions to
the contrary, (a) the only representations the accuracy of which shall be a
condition to the availability of the Term Facility on the Closing Date shall be
(i) such of the representations made by the Target in the Acquisition Agreement
(as hereinafter defined) as are material to the interests of the Lenders, but
only to the extent that you have (or an affiliate of yours has) the right to
terminate your (or your affiliates’) obligations under the Acquisition Agreement
as a result of the breach of such representations in the Acquisition Agreement,
or the accuracy of such representations in the Acquisition Agreement is a
condition to your (or your affiliates’) obligations to consummate the
Acquisition pursuant to the Acquisition Agreement (the “Acquisition Agreement
Representations”) and (ii) the Specified Representations (as hereinafter
defined) and (b) the terms of the Term Credit Documentation shall be in a form
such that they do not impair the availability of the loans under the Term
Facility on the Closing Date if the Term Funding Conditions are satisfied. For
purposes hereof, “Specified Representations” means the representations and
warranties of the Borrower relating to corporate status of the Borrower and the
Guarantors, corporate power and authority to enter into the Term Credit
Documentation, due authorization, execution, delivery and enforceability of the
Term Credit Documentation, no conflicts with or consents under charter documents
of the Borrower and the Guarantors, solvency of the Borrower and its
subsidiaries on a consolidated basis after giving effect to the Transactions
(solvency to be defined in a manner consistent with Annex I to Exhibit B), no
conflicts with or consents under the applicable credit agreements and indentures
governing indebtedness for borrowed money in a principal or committed amount
greater than $100,000,000 (as determined after giving pro forma effect to the
Transactions to occur on the Closing Date and without such representation being
subject to any material adverse effect or similar qualifications), Federal
Reserve margin regulations, the use of the proceeds of the Term Facility not
violating laws against sanctioned persons, the Foreign Corrupt Practices Act or
the Patriot Act and compliance with the Investment Company Act. This paragraph,
and the provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

 

7



--------------------------------------------------------------------------------

7. Limitation of Liability, Indemnity, Settlement

 

  (a)

Limitation of Liability.

You agree that (i) in no event shall any of the Commitment Party and its
affiliates and its officers, directors, employees, advisors, and agents (each,
and including, without limitation, JPMorgan, an “Arranger-Related Person”) have
any Liabilities, on any theory of liability, for any special, indirect,
consequential or punitive damages incurred by you, your affiliates or your
respective equity holders arising out of, in connection with, or as a result of,
this Commitment Letter, the Fee Letter or any other agreement or instrument
contemplated hereby; and (ii) no Arranger-Related Person shall have any
Liabilities arising from, or be responsible for, the use by others of
Information or other materials (including, without limitation, any personal
data) obtained through electronic, telecommunications or other information
transmission systems, including an Electronic Platform or otherwise via the
internet other than for direct, actual damages resulting from the gross
negligence or willful misconduct of such Arranger-Related Person as determined
by a final, non-appealable judgment of a court of competent jurisdiction;
provided that, nothing in this clause (a) shall relieve you of any obligation
you may have to indemnify an Indemnified Person, as provided in clause
(b) below, against any special, indirect, consequential or punitive damages
asserted against such Indemnified Person by a third party. You agree, to the
extent permitted by applicable law, to not assert any claims against any
Arranger-Related Person with respect to any of the foregoing. As used herein,
the term “Liabilities” shall mean any losses, claims (including intraparty
claims), demands, damages or liabilities of any kind.

 

  (b)

Indemnity.

You agree (A) to (i) indemnify and hold harmless each of the Commitment Party,
and its affiliates and its officers, directors, employees, advisors, and agents
(each, and including, without limitation, JPMorgan, an “Indemnified Person”)
from and against any and all Liabilities and related expenses to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter, the Facilities, the use of the proceeds thereof, any related
transaction or the activities performed or the Commitments or services furnished
pursuant to this Commitment Letter or the role of the Commitment Party in
connection therewith or in connection with any actual or prospective claim,
litigation, investigation, arbitration or administrative, judicial or regulatory
action or proceeding in any jurisdiction relating to any of the foregoing
(including in relation to enforcing the terms of clause (a) above and the terms
of this clause (b)) (each, a “Proceeding”), regardless of whether or not any
Indemnified Person is a party thereto and whether or not such Proceeding is
brought by you, your equity holders, affiliates, creditors, the Target or any
other person and (ii) reimburse each Indemnified Person upon demand (upon
presentation of a summary statement, in reasonable detail) for any legal or
other expenses (but limited, in the case of legal fees and expenses, to the
reasonable and documented or invoiced out-of-pocket fees and expenses of one
counsel, representing all of the Indemnified Parties, taken as a whole, and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnified Persons, taken as whole (and, in the case of an actual or perceived
conflict of interest where the Indemnified Person affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Indemnified Person))
incurred in connection with investigating or defending any of the

 

8



--------------------------------------------------------------------------------

foregoing, regardless of whether or not in connection with any pending or
threatened Proceeding to which any Indemnified Person is a party, in each case
as such expenses are incurred or paid; provided that the foregoing indemnity
will not, as to any Indemnified Person, apply to any Liabilities or related
expenses to the extent they are found by a final, non-appealable judgment of a
court of competent jurisdiction to (I) result from (x) the willful misconduct,
bad faith or gross negligence of such Indemnified Person in performing its
activities or in furnishing its Commitments or services under this Commitment
Letter or (y) a material breach by such Indemnified Person of the Commitment
Letter, the Fee Letter or any of the Term Credit Documentation or the Revolving
Credit Documentation, or (II) have not resulted from an act or omission by you
or any of your affiliates and have been brought by an Indemnified Person against
any other Indemnified Person (other than any claims against the Commitment Party
in its capacity or in fulfilling its role as an arranger or agent or any similar
role hereunder) and (B) to reimburse the Commitment Party and its affiliates on
demand (upon presentation of a summary statement, in reasonable detail) for all
reasonable documented or invoiced out-of-pocket expenses (including due
diligence expenses, syndication expenses, travel expenses, and reasonable fees,
charges and disbursements of counsel which shall be limited to the reasonable
and documented or invoiced out-of-pocket fees and other charges of one counsel
to the Lead Arranger and the Administrative Agent and, if necessary, of one
regulatory counsel and one local counsel to the Lenders retained by the Lead
Arranger in each relevant regulatory field and each relevant jurisdiction,
respectively (and, in the case of an actual or perceived conflict of interest
where the Commitment Party affected by such conflict notifies you of the
existence of such conflict and thereafter retains its own counsel, of another
firm of counsel for each such affected Commitment Party)) incurred in connection
with the Facilities and any related documentation (including this Commitment
Letter, the Term Sheets, the Fee Letter, the Term Credit Documentation and the
Revolving Credit Documentation) or the administration, amendment, modification
or waiver thereof.

 

  (c)

Settlement.

You shall not be liable for any settlement of any Proceeding if the amount of
such settlement was effected without your prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
your written consent or if there is a final judgment in any such Proceeding, you
agree to indemnify and hold harmless each Indemnified Person from and against
any and all Liabilities and related expenses by reason of such settlement or
judgment in accordance with the terms of clause (b) above. You shall not,
without the prior written consent of the Commitment Party and its affiliates
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened Proceedings in respect of
which indemnity could have been sought hereunder by the Commitment Party unless
such settlement (x) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to the Commitment Party from all
liability on claims that are the subject matter of such Proceedings and (y) does
not include any statement as to or any admission of fault, culpability or a
failure to act by or on behalf of the Commitment Party or any injunctive relief
or other non-monetary remedy. You acknowledge that any failure to comply with
your obligations under the preceding sentence may cause irreparable harm to the
Commitment Party and the other Indemnified Persons.

8. Affiliate Activities, Sharing of Information, Absence of Fiduciary
Relationships

The Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such

 

9



--------------------------------------------------------------------------------

affiliates shall be entitled to the benefits, and be subject to the obligations,
of the Commitment Party hereunder; provided that with respect to the Commitment,
any assignments thereof to an affiliate or branch will not relieve the
Commitment Party from any of its obligations hereunder unless and until such
affiliate or branch shall have funded the portion of the Commitment so assigned
on the Closing Date. The Commitment Party shall be responsible for its
affiliates’ failure to comply with such obligations under this Commitment
Letter.

You acknowledge that the Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. The
Commitment Party will not use confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter or its other
relationships with you in connection with the performance by such Commitment
Party of services for other companies, and the Commitment Party will not furnish
any such information to other companies. You also acknowledge that the
Commitment Party has no obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained from other companies.

You agree that the Commitment Party will act under this Commitment Letter as an
independent contractor and that nothing in this Commitment Letter will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Party, on the one hand, and you and your
respective equity holders or your and their respective affiliates on the other
hand. You acknowledge and agree that (i) the transactions contemplated by this
Commitment Letter are arm’s-length commercial transactions between the
Commitment Party and, if applicable, its affiliates, on the one hand, and you,
on the other hand, (ii) in connection therewith and with the process leading to
such transaction the Commitment Party and, if applicable, each of its
affiliates, is acting solely as a principal and has not been, is not and will
not be acting as an advisor, agent or fiduciary of you, your management, equity
holders, creditors, affiliates or any other person and (iii) with respect to the
transactions contemplated hereby or the process leading thereto, the Commitment
Party and, if applicable, its affiliates, has not assumed (x) an advisory or
fiduciary responsibility in favor of you or your affiliates (irrespective of
whether the Commitment Party or any of its affiliates has advised or is
currently advising you or your affiliates on other matters (which, for the
avoidance of doubt, includes acting as a financial advisor to the Borrower or
any of its affiliates in respect of any transaction related hereto)) or (y) any
other obligation except the obligations expressly set forth in this Commitment
Letter. You further acknowledge and agree that (i) you are responsible for
making your own independent judgment with respect to such transactions and the
process leading thereto, (ii) you are capable of evaluating and understand and
accept the terms, risks and conditions of the transactions contemplated hereby,
and the Commitment Party shall have no responsibility or liability to you with
respect thereto, and (iii) the Commitment Party is not advising the Borrower as
to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction, and you shall consult with your own advisors concerning such
matters and you shall be responsible for making your own independent
investigation and appraisal of the transactions contemplated hereby. Any review
by the Commitment Party or any of its affiliates of the Borrower, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Commitment Party and shall not
be on behalf of the Borrower. The Borrower agrees that it will not claim that
the Commitment Party has rendered any advisory services or assert any claim
against the Commitment Party based on an alleged breach of fiduciary duty by the
Commitment Party in connection with this Commitment Letter and the transactions
contemplated hereby or assert any claim based on any actual or potential
conflict of interest that might be asserted to arise or result from the
engagement of the Commitment Party or any of its affiliates acting as a
financial advisor to the Borrower or any of its affiliates, on the one hand, and
the engagement of the Commitment Party hereunder and the transactions
contemplated hereby, on the other hand.

 

10



--------------------------------------------------------------------------------

You further acknowledge that the Commitment Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, the Commitment Party may provide investment banking and
other financial services to, and/or acquire, hold or sell, for its own accounts
and the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you and other
companies with which you may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by the Commitment
Party or any of its customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

In particular, you acknowledge that JPMorgan or its affiliates may be acting as
a buy-side financial advisor to you in connection with the Transactions. You
agree not to assert or allege any claim based on actual or potential conflict of
interest arising or resulting from, on the one hand, the engagement of JPMorgan
or its affiliates in such capacity and our obligations hereunder, on the other
hand.

9. Confidentiality

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheets or the Fee Letter nor any of their terms
or substance shall be disclosed by you, directly or indirectly, to any other
person without our prior written consent (such approval not to be unreasonably
withheld or delayed) except (a) to your affiliates and your and your affiliates’
directors, officers, employees, agents and advisors who are directly involved in
the consideration of this matter and for whom you shall be responsible for any
breach by any one of them of this confidentiality undertaking, (b) as may be
compelled in a judicial or administrative proceeding or as otherwise required by
law or to the extent requested or required by governmental and/or regulatory
authorities, in each case based on the reasonable advice of your legal counsel
(in which case you agree, to the extent practicable and not prohibited by
applicable law, to inform us promptly thereof), (c) following your acceptance of
the provisions hereof and your return of an executed counterpart of this
Commitment Letter to the Lead Arranger as provided below, you may disclose this
Commitment Letter and the contents hereof (but not the Fee Letter or the
contents thereof) in any offering memoranda relating to the Facilities, in any
syndication or other marketing materials in connection with the Facilities or in
connection with any public filing relating to the Transactions, (d) following
your acceptance of the provisions hereof and your return of an executed
counterpart of this Commitment Letter to the Lead Arranger as provided below,
you may file a copy of any portion of this Commitment Letter (but not the Fee
Letter) in any public record in which it is required by law or regulation on the
advice of your counsel to be filed, (e) you may disclose, on a confidential
basis, the existence and contents of this Commitment Letter, including Exhibits
A through D (but not the Fee Letter) to any rating agency or any prospective
Lenders to the extent necessary to satisfy your obligations or the conditions
hereunder, (f) you may disclose the aggregate fee amounts contained in the Fee
Letter in financial statements or as part of Projections, pro forma information
or a generic disclosure of aggregate sources and uses related to fee amounts
related to the Transactions to the extent customary or required in offering and
marketing materials for the Facilities or in any public filing relating to the
Transactions (which in the case of such public filing may indicate the existence
of the Fee Letter) and (g) in connection with the exercise of any remedy or
enforcement

 

11



--------------------------------------------------------------------------------

of any right under this Commitment Letter and the Fee Letter; provided that, the
foregoing restrictions shall cease to apply (except in respect of the Fee Letter
and its terms and substance) on the date that is two years after this Commitment
Letter has been accepted by you; provided, further, you may disclose this
Commitment Letter and the Fee Letter (redacted in a manner reasonably
satisfactory to us) to the Target, their respective subsidiaries and their
officers, directors, employees, affiliates, independent auditors (but only with
respect to this Commitment Letter), legal counsel and other legal advisors on a
confidential basis in connection with their consideration of the Transactions.

The Commitment Party will treat all information provided to it by or on behalf
of you in connection with the transactions contemplated hereby (including
information regarding the Acquired Business) confidentially and shall not
publish, disclose or otherwise divulge, such information; provided that nothing
herein shall prevent the Commitment Party and its affiliates from disclosing any
such information (a) pursuant to the order of any court or administrative agency
or in any pending legal, judicial or administrative proceeding, or otherwise as
required by applicable law, rule or regulation, subpoena or compulsory legal
process or upon the request or demand of any regulatory authority (including any
self-regulatory authority) or other governmental authority purporting to have
jurisdiction over the Commitment Party or any of its affiliates (in which case
the Commitment Party agrees (except with respect to any audit or examination
conducted by bank accountants or any self-regulatory authority or governmental
or regulatory authority exercising examination or regulatory authority), to the
extent practicable and not prohibited by applicable law or regulation, to inform
you promptly thereof prior to disclosure), (b) to the extent that such
information becomes publicly available other than by reason of improper
disclosure by the Commitment Party or any of its affiliates in violation of any
confidentiality obligations owing to you hereunder, (c) to the extent that such
information is received by the Commitment Party from a third party that is not,
to the Commitment Party’s knowledge, subject to contractual or fiduciary
confidentiality obligations owing to you with respect to such information,
(d) to the extent that such information is independently developed by the
Commitment Party or any of its affiliates, (e) to the Commitment Party’s
affiliates and their and their respective employees, directors, officers,
independent auditors, rating agencies, professional advisors and other experts
or agents who need to know such information in connection with the transactions
contemplated hereby and who are informed of the confidential nature of such
information (with the Commitment Party responsible for its affiliates’
compliance with this paragraph), (f) in connection with the exercise of any
remedies hereunder or under the Fee Letter or any suit, action or proceeding
relating to this Commitment Letter, the Fee Letter or the Facilities, and/or
(g) to prospective Lenders, hedge providers, participants or assignees
(collectively, “Prospective Parties”); provided that for purposes of clause
(g) above, the disclosure of any such information to any Prospective Party shall
be made subject to such Prospective Party written agreement to treat such
information confidentially on substantially the terms set forth in this
paragraph. If the Facilities closes, the Commitment Party’s obligations under
this paragraph shall terminate and be superseded by the confidentiality
provisions in the Term Credit Documentation or the Revolving Credit
Documentation, as applicable. Otherwise, the provisions of this paragraph shall
expire two years after the date hereof.

10. Miscellaneous

This Commitment Letter shall not be assignable by you without the prior written
consent of the Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto. JPMorgan may
assign all or a portion of its Term Commitment only to one or more prospective

 

12



--------------------------------------------------------------------------------

Lenders that are (i) approved by you in writing (such approval not to be
unreasonably withheld or delayed) or (ii) agreed upon in writing by you and us
on or prior to the date hereof (including, for the avoidance of doubt, those
lenders identified in the “syndication plan” for the Term Facility agreed to by
the Lead Arranger and you prior to the date hereof) (such Lenders described in
clauses (i) and (ii), each, a “Permitted Assignee”), whereupon JPMorgan shall be
released from its Commitment hereunder so assigned to the extent such assignment
is evidenced by either an executed credit agreement or a customary joinder
agreement (a “Joinder Agreement”) pursuant to which such Permitted Assignee
agrees to become party to this Commitment Letter and agrees to extend
commitments directly to the Borrower on the terms set forth herein (it being
understood that such Joinder Agreement shall not add any conditions to the
availability of the Term Facility or change the terms of the Term Facility or
change compensation in connection therewith except as set forth in the
Commitment Letter and the Fee Letter and shall otherwise be reasonably
satisfactory to you and us).

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and JPMorgan. This Commitment Letter and the Fee Letter
are the only agreements that have been entered into among us with respect to the
Facilities and set forth the entire understanding of the parties with respect
thereto. Each of the parties hereto agrees that each of this Commitment Letter
and the Fee Letter is a binding and enforceable agreement (subject to the
effects of bankruptcy, insolvency, fraudulent transfer, fraudulent conveyance,
reorganization and other similar laws relating to or affecting creditors’ rights
generally) with respect to the subject matter contained herein, including the
good faith negotiation of the Term Credit Documentation and the Revolving Credit
Documentation by the parties hereto in a manner consistent with this Commitment
Letter; it being acknowledged and agreed that the funding of the Term Facility
is subject only to the Term Funding Conditions.

This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Commitment Letter,
the Fee Letter and/or any document to be signed in connection with this letter
agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures (as defined below), deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.

This Commitment Letter shall be governed by, and construed in accordance with,
the law of the State of New York; provided, however, that, for the purposes of
the Term Facility, (a) the interpretation of the definition of “Target Material
Adverse Effect” (and whether or not a “Target Material Adverse Effect” has
occurred or would reasonably be expected to occur), (b) the determination of the
accuracy of any Acquisition Agreement Representations and whether as a result of
any inaccuracy of any Acquisition Agreement Representation there has been a
failure of a condition precedent to your (or your affiliates’) obligation to
consummate the Acquisition or such failure gives you the right to terminate your
(or your affiliates’) obligations under the Acquisition Agreement and (c) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement shall, in each case, be governed by, and
construed and interpreted in accordance with, the internal laws and judicial
decisions of the State of Delaware applicable to agreements executed and
performed entirely within such State without giving effect to any choice or
conflict of laws provision or rule

 

13



--------------------------------------------------------------------------------

(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdiction other than the State of Delaware.
The Borrower consents to the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan (or if such court lacks subject matter jurisdiction, the
Supreme Court of the State of New York sitting in the Borough of Manhattan).
Each party hereto irrevocably waives, to the fullest extent permitted by
applicable law, (a) any right it may have to a trial by jury in any legal
proceeding arising out of or relating to this Commitment Letter, the Term Sheet,
the Fee Letter or the transactions contemplated hereby or thereby (whether based
on contract, tort or any other theory) and (b) any objection that it may now or
hereafter have to the laying of venue of any such legal proceeding in the
federal or state courts located in the City of New York, Borough of Manhattan.

You confirm that you have validly appointed Holdco, or if otherwise, its
principal place of business in The City of New York from time to time, as your
agent for service of process, and agree that service of any process, summons,
notice or document by hand delivery or registered mail upon such agent shall be
effective service of process for any suit, action or proceeding brought in any
such court.

The Commitment Party hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”) and 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), it and its affiliates are required to
obtain, verify and record information that identifies the Borrower, which
information includes the name, address, tax identification number and other
information regarding the Borrower that will allow the Commitment Party to
identify the Borrower in accordance with the Patriot Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the Patriot Act and Beneficial Ownership Regulation and is effective for the
Commitment Party and each of its affiliates. The provisions of this Commitment
Letter and/or in the Fee Letter relating to compensation, limitation of
liability, indemnification, settlement, affiliate activities, sharing of
information, absence of fiduciary relationships, confidentiality (other than as
provided in the last sentence of Section 9 above), electronic signatures,
governing law, waiver of jury trial and waiver of objection to the laying of
venue shall remain in full force and effect regardless of whether the Term
Credit Documentation or Revolving Credit Documentation shall be executed and
delivered and notwithstanding the termination of this Commitment Letter and/or
JPMorgan’s commitment hereunder; provided that the provisions of Section 3 and 4
shall not survive if the commitments and undertakings of the Commitment Party is
terminated prior to the effectiveness of the Facilities; provided, further that
(i) (x) if the Term Facility closes and the Term Credit Documentation shall be
executed and delivered, as they apply to the Term Facility, the provisions of
Section 3 shall survive only until the Syndication Date and the provisions of
Section 4 shall survive only until the later of the Closing Date and the
Syndication Date and (y) if the Revolving Facility closes and the Revolving
Credit Documentation shall be executed and delivered, as they apply to the
Revolving Facility, the provisions of Section 3 shall survive only until the
Syndication Date and the provisions of Section 4 shall survive only until the
later of the Closing Date and the Syndication Date and (ii) (x) if the Term
Facility closes and the Term Credit Documentation shall be executed and
delivered, the provisions under Section 7(b), to the extent covered in such
definitive documentation, and the second paragraph of Section 9 shall be
superseded and deemed replaced with respect to the Term Facility by the terms of
such Term Credit Documentation governing such matters and (y) if the Revolving
Facility closes and the Revolving Credit Documentation shall be executed and
delivered, the provisions under Section 7(b), to the extent covered in such
definitive documentation, and the second paragraph of Section 9 shall be
superseded and deemed replaced with respect to the Revolving Facility by the
terms of such Revolving Credit Documentation governing such matters. You may
ratably terminate each Lender’s commitments hereunder at any time subject to the
provisions of the preceding sentence.

 

14



--------------------------------------------------------------------------------

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter, the Term Sheets and the Fee
Letter by returning to us executed counterparts of this Commitment Letter and of
the Fee Letter not later than 5:00 p.m., New York City time, on October 29, 2020
(the “Expiration Time”). JPMorgan’s commitments and agreements herein will
expire at the Expiration Time in the event JPMorgan has not received, in
readable form, a complete copy of each of this Commitment Letter and the Fee
Letter countersigned and dated by you, which executed counterparts are delivered
in accordance with the immediately preceding sentence. The parties hereto agree
that your acceptance of JPMorgan’s offer shall only be effective if each such
document has been received in such form by each of the contacts specified below
prior to the Expiration Time. If you do so execute and deliver to us this
Commitment Letter and the Fee Letter at or prior to the Expiration Time, this
Commitment Letter shall terminate at the earliest of (i) with respect to the
Term Facility, after execution of the Acquisition Agreement and prior to the
consummation of the Transactions, the termination of the Acquisition Agreement
by you in a signed writing in accordance with its terms (or your written
confirmation thereof) (and you hereby agree to notify us promptly thereof), (ii)
with respect to the Term Facility, the consummation of the Acquisition without
the funding of the Term Facility, (iii) (x) with respect to the Term Facility
only, the execution and delivery of the Term Credit Documentation and (y) with
respect to the Revolving Facility only, the execution and delivery of the
Revolving Credit Documentation, (iv) 11:59 p.m., New York City time, on the date
that is five business days after the End Date (as defined in the Acquisition
Agreement as of the date hereof) (with respect to the Revolving Facility, to the
extent the RCF Effective Date (as defined below) has not occurred prior to such
date); provided that if the End Date (as defined in the Acquisition Agreement,
as in effect on the date hereof) is extended one or more times pursuant to
Section 8.1(b) of the Acquisition Agreement (as in effect on the date hereof),
such End Date shall be for purposes of this clause (iv), upon written notice of
each such extension to the Lead Arranger from the Borrower, automatically extend
to five business days after each such extended date, and (v) receipt by the
Commitment Party of written notice from the Borrower of its election, (x) with
respect to the Term Facility, to terminate all commitments under the Term
Facility in full and (y) with respect to the Revolving Facility, to terminate
all commitments under the Revolving Facility in full (such earliest time, the
“Termination Date”). Upon the occurrence of any of the events referred to in the
preceding sentence, this Commitment Letter and the commitments of the Commitment
Party hereunder and the agreement of the Commitment Party to provide the
services described herein shall automatically terminate unless all of the
Commitment Parties shall, in their sole discretion, agree to an extension in
writing.

JPMorgan is pleased to have been given the opportunity to assist you in
connection with this important financing.

 

15



--------------------------------------------------------------------------------

Very truly yours, JPMORGAN CHASE BANK, N.A. By:    /s/ Ryan Zimmerman   Name:
Ryan Zimmerman   Title:   Vice President

 

[Signature Page to Facilities Commitment Letter]



--------------------------------------------------------------------------------

Accepted and agreed to as of October 29, 2020, by: MARVELL TECHNOLOGY GROUP LTD.
By:   /s/ Jean Hu   Name: Jean Hu   Title: Chief Financial Officer MAUI HOLDCO,
INC. By:   /s/ Jean Hu   Name: Jean Hu   Title: Chief Financial Officer

 

[Signature Page to Facilities Commitment Letter]



--------------------------------------------------------------------------------

Exhibit A

SENIOR UNSECURED TERM FACILITY

Summary of Terms and Conditions

October 29, 2020

 

 

 

I.

Parties

 

  Borrower:    Initially, Marvell Technology Group Ltd., a Bermuda exempt
company, and on and after the Closing Date, Holdco, a Delaware corporation (the
“Borrower”).   Guarantors:    From the Closing Date, all obligations of the
Borrower under the Term Facility will be unconditionally guaranteed by (a) Maui
so long as Maui is the issuer, borrower or guarantor of indebtedness for
borrowed money (including, for the avoidance of doubt, Maui’s existing unsecured
notes) in an aggregate outstanding principal amount in excess of $100.0 million
and (b) Target so long as Target is the issuer, borrower or guarantor of
indebtedness for borrowed money (including, for the avoidance of doubt, Target’s
existing convertible notes) in an aggregate outstanding principal amount in
excess of $100.0 million; provided that the existing convertible notes of the
Target shall be deemed not to be outstanding for the purpose of this clause
(b) until the date that is 90 days following the Closing Date. In the event that
the conditions requiring the guarantee by Maui or Target, as applicable, are no
longer satisfied, the Borrower may request, and the Term Administrative Agent
(as defined below) and the Term Lenders (as defined below) agree to, release
Maui and/or Target, as applicable, from such guarantee.   Sole Lead Arranger and
Sole Bookrunner:    JPMorgan Chase Bank, N.A. (“JPMorgan” and in such capacity,
the “Term Lead Arranger”).   Administrative Agent:    JPMorgan (in such
capacity, the “Term Administrative Agent”).   Lenders:    A syndicate of banks,
financial institutions and other entities, including JPMorgan, arranged by the
Term Lead Arranger in accordance with the Commitment Letter (collectively, the
“Term Lenders”).

 

Exhibit A-1



--------------------------------------------------------------------------------

II.

Term Facility

 

  Type and Amount of Term Facility:   

A senior unsecured term loan facility (the “Term Facility”) in the amount of up
to $1,500,000,000, consisting of (i) a $750,000,000 3-year tranche term loan
facility (the “3-Year Tranche”, the loans thereunder, the “3-Year Tranche Term
Loans”) and (ii) a $750,000,000 5-year tranche term loan facility (the “5-Year
Tranche”, the loans thereunder, the “5-Year Tranche Term Loans” and together
with the 3-Year Tranche Term Loans, the “Term Loans”).

 

Each of the 3-Year Tranche and 5-Year Tranche are referred to herein as a
“Tranche”.

  Availability:    Each Tranche of the Term Facility shall be available in a
single draw on the Closing Date. Any amount borrowed under the Term Facility and
repaid or prepaid may not be reborrowed.   Maturity:    3-Year Tranche Term
Loans will mature on the date that is three years after the Closing Date. 5-Year
Tranche Term Loans will mature on the date that is five years after the Closing
Date.   Purpose:    The proceeds of the Term Loans shall be used by the Borrower
(i) to pay all or a portion of the Acquisition Cash Consideration and (ii) to
pay the Transaction Costs.

 

III.

Certain Payment Provisions

 

  Fees and Interest Rates:    As set forth on Annex I.   Amortization:   

3-Year Tranche Term Loans: none.

 

Commencing at the end of the first full fiscal quarter of the Borrower after the
Closing Date, 5-Year Tranche Term Loans will amortize in equal quarterly
installments at a per annum rate of (i) 5.0% of the aggregate principal amount
of 5-Year Tranche Loans incurred by the Borrower on the Closing Date for the
first 4 full quarters following the Closing Date, (ii) 10.0% of the aggregate
principal amount of 5-Year Tranche Loans incurred by the Borrower on the Closing
Date for the fifth through twelfth full quarters following the Closing Date and
(iii) 15.0% of the aggregate principal amount of 5-Year Tranche Loans incurred
by the Borrower on the Closing Date for the each quarter thereafter.

  Optional Prepayments and Commitment Reductions:    Term Loans may be prepaid
at any time in whole or in part and commitments may be reduced or terminated by
the Borrower at any time, in each case without premium or penalty and in minimum
amounts to be agreed upon.      Voluntary prepayments of 5-Year Tranche Term
Loans shall be applied to the scheduled installments of principal of the 5-Year
Tranche on a pro rata basis.

 

Exhibit A-2



--------------------------------------------------------------------------------

  Mandatory Prepayments:    None.      The commitments under the Term Facility
shall terminate on the earliest of (i) the termination of the Acquisition
Agreement by the Borrower in a signed writing in accordance with its terms (or
the Borrower’s written confirmation thereof) (and the Borrower agrees to notify
the Term Lead Arranger promptly thereof), (ii) the consummation of the
Acquisition without the funding of the Term Facility and (iii) the date that is
five business days after the End Date (as defined in the Acquisition Agreement
as of the date hereof); provided that if the End Date (as defined in the
Acquisition Agreement, as in effect on the date hereof) is extended one or more
times pursuant to Section 8.1(b) of the Acquisition Agreement (as in effect on
the date hereof), such End Date shall be for purposes of this clause (iii), upon
written notice of each such extension to the Term Lead Arranger from the
Borrower, automatically extended to five business days after each such extended
date, and (iv) receipt by the Term Lenders of written notice from the Borrower
of its election to terminate all commitments under the Term Facility in full.

 

IV.

Certain Documentation Matters

 

     The Term Credit Documentation shall contain representations, warranties,
covenants and events of default substantially similar to the Existing Credit
Agreement (as in effect on the date hereof) with such modifications (i) as are
necessary to reflect the terms specifically set forth herein (including the
nature of the Term Facility as a “term facility”) and in the Fee Letter,
including the Limited Conditionality Provision, (ii) as are mutually agreed to
take into account the operational and strategic requirements of the Borrower and
its subsidiaries (after giving effect to the Transactions) in light of their
size, total assets, geographic locations, industry (and risks and trends
associated therewith), businesses, business practices, operations, financial
accounting and the Projections, (iii) to reflect any changes in law or
accounting standard since the date of the Existing Credit Agreement, (iv) to
reflect the operational or administrative requirements of the Term
Administrative Agent, (v) modifications reflected on Exhibit D hereto, solely to
the extent such modifications are also incorporated into the Revolving Facility,
(vi) other modifications to be mutually agreed (collectively, the “Term
Documentation Principles”).

 

Exhibit A-3



--------------------------------------------------------------------------------

  Representations and Warranties:    Subject to the Term Documentation
Principles, substantially similar to the Existing Credit Agreement (as in effect
on the date hereof) (including with respect to exceptions, baskets and
materiality qualifiers) with such modifications as may be agreed among the
parties, and limited to the following: (i) organization, powers,
(ii) authorization, enforceability, (iii) governmental approvals, absence of
conflicts, (iv) financial condition, no material adverse change, (v) properties,
(vi) litigation and environmental matters, (vii) compliance with laws, and
maintenance of effective compliance policies and procedures regarding
anti-corruption and sanctions laws, (viii) investment company status,
(ix) taxes, (x) ERISA, (xi) solvency (to be defined in a manner substantially
the same as set forth on Annex I to Exhibit B attached hereto), (xii)
disclosure, (xiii) federal reserve regulations, (xiv) use of proceeds as stated
and in a manner not in violation of federal reserve regulations, applicable
sanctions laws or anti-corruption laws (including FCPA), (xv) ranking of
obligations, (xvi) choice of law provisions, (xvii) no immunity, (xviii) proper
form, no recordation, (xix) EEA financial institutions and (xx) Beneficial
Ownership Regulation.   Affirmative Covenants:    Subject to the Term
Documentation Principles, substantially similar to the Existing Credit Agreement
(as in effect on the date hereof) (including with respect to exceptions, baskets
and materiality qualifiers) with such modifications as may be agreed among the
parties, including the following: (i) financial statements and other
information; (ii) notices of material events; (iii) existence; conduct of
business; maintenance of properties; (iv) payment of taxes; (v) insurance; (vi)
books and records, inspection rights; (vii) compliance with laws; and (viii) use
of proceeds (including not in violation of applicable anti-corruption laws and
sanctions).   Financial Covenant:    Subject to the Term Documentation
Principles, commencing with the first fiscal quarter ended after the Closing
Date, a maximum leverage ratio of 4.75 to 1.00 with step-downs to (i) from and
after the fiscal quarter ending March 31, 2022, 4.50 to 1.00, (ii) from and
after the fiscal quarter ending September 30, 2022, 4.25 to 1.00, (iii) from and
after the fiscal quarter ending March 31, 2023, 4.00 to 1.00, (iv) from and
after the fiscal quarter ending September 30, 2023, 3.50 to 1.00 and (iv) from
and after the fiscal quarter ending March 31, 2024 and thereafter, 3.25 to 1.00,
to be calculated in a manner substantially similar to the Existing Credit
Agreement as in effect on the date hereof (the “Financial Covenant”).   Negative
Covenants:    Subject to the Term Documentation Principles, substantially
similar to the Existing Credit Agreement (as in effect on the date hereof)
(including with respect to exceptions, baskets and materiality qualifiers) with
such modifications as may be agreed among the parties, including the following
(except to the extent modified or removed pursuant to clause (v) of the Term

 

Exhibit A-4



--------------------------------------------------------------------------------

     Documentation Principles): restrictions on (i) subsidiary indebtedness (it
being understood that the existing pari passu indebtedness of Maui and Target
shall be expressly permitted without being counted as utilization of the general
basket set forth therein), (ii) liens, (iii) sale and leaseback transactions,
(iv) mergers and other fundamental changes (which shall expressly permit the
Acquisition and the Transactions), (v) business of borrower and subsidiaries and
(vi) restrictive agreements.   Events of Default:    Subject to the Term
Documentation Principles, substantially similar to the Existing Credit Agreement
(as in effect on the date hereof) (including with respect to exceptions, baskets
and materiality qualifiers) with such modifications as may be agreed among the
parties including (i) nonpayment of principal, interest, fees or other amounts
when due, (ii) accuracy of representations in any material respects,
(iii) failure to perform or observe covenants set forth in the Term Credit
Documentation, (iv) cross defaults to other material indebtedness,
(v) bankruptcy and insolvency defaults, (vi) material monetary judgments,
(vii) ERISA events, (viii) change of control and (ix) invalidity of any
guarantee required by the Term Credit Documentation.   Voting:    Amendments and
waivers with respect to the Term Credit Documentation shall require the approval
of Term Lenders holding not less than 50% of the aggregate amount of the Term
Loans, except that (a) the consent of each Term Lender affected thereby shall be
required with respect to (i) extensions of the scheduled date of final maturity
of any Term Loan, (ii) reductions in the principal amount, rate of interest or
any fee or extensions of any due date thereof, (iii) increases in the amount or
extensions of the expiry date of any Term Lender’s commitment, (iv) changes to
the pro rata sharing provisions and (v) releases of guarantee of Maui or Target
(except as contemplated by the Term Credit Documentation), (b) the consent of
100% of the Term Lenders shall be required with respect to modifications to any
of the voting percentages and (c) amendments or waivers that adversely affect
Term Lenders in one Tranche differently than Term Lenders in another Tranche
will require the approval of the Term Lenders holding the majority of Term Loans
or commitments under each Tranche which is adversely and differently affected
thereby.   Assignments and Participations:    Prior to the Closing Date, the
Term Lenders will be permitted to assign commitments under the Term Facility on
terms substantially consistent with the first paragraph of Section 10 of the
Commitment Letter. From and after the Closing Date, the Term Lenders shall be
permitted to assign all or a portion of their loans and commitments with the
consent, not to be

 

Exhibit A-5



--------------------------------------------------------------------------------

     unreasonably withheld, conditioned or delayed, of (a) the Borrower, unless
(i) the assignee is a Term Lender, an affiliate of a Term Lender or an approved
fund or (ii) a payment or bankruptcy Event of Default has occurred and is
continuing, provided that, the Borrower shall be deemed to have consented to an
assignment of Term Loans unless it shall have objected thereto by written notice
to the Term Administrative Agent within ten (10) business days after having
received notice thereof and (b) the Term Administrative Agent, unless Term Loans
are being assigned to a Term Lender, an affiliate of a Term Lender or an
approved fund. In the case of partial assignments (other than to another Term
Lender, to an affiliate of a Term Lender or an approved fund), the minimum
assignment amount shall be $1,000,000, in the case of Term Loans, unless a
lesser amount shall be agreed by the Borrower and the Term Administrative Agent.
     The Term Lenders shall also be permitted to sell participations in their
Loans. Participants shall have the same benefits as the Term Lenders with
respect to yield protection and increased cost provisions. Voting rights of
participants shall be limited to those matters with respect to which the
affirmative vote of the Term Lender from which it purchased its participation
would be required as described under “Voting” above. Pledges of Loans in
accordance with applicable law shall be permitted without restriction.      No
assignments or participations shall be permitted to be made to natural persons.
  Yield Protection:    The Term Credit Documentation shall contain customary
provisions (a) protecting the Term Lenders against increased costs or loss of
yield resulting from changes in reserve, tax, capital adequacy and other
requirements of law and from the imposition of or changes in withholding or
other taxes and (b) indemnifying the Term Lenders for “breakage costs” incurred
in connection with, among other things, any prepayment of a Eurodollar Loan (as
defined in Annex I) on a day other than the last day of an interest period with
respect thereto. The Dodd-Frank Wall Street Reform and Consumer Protection Act
and Basel III (and all requests, rules, guidelines or directives relating to
each of the foregoing or issued in connection therewith) shall be deemed to be
changes in law after the Closing Date regardless of the date enacted, adopted or
issued.   Limitation of Liability, Expenses and Indemnity:    Subject to the
limitations consistent with those set forth in Section 7(a) of the Commitment
Letter to which this Exhibit A is attached, as applicable, the Term
Administrative Agent, the Term Lead Arranger and the Term Lenders (and their
affiliates

 

Exhibit A-6



--------------------------------------------------------------------------------

     and their respective officers, directors, employees, advisors and agents)
shall not have any Liabilities, on any theory of liability, for any special,
indirect, consequential or punitive damages incurred by the Borrower or any of
its subsidiaries arising out of, in connection with, or as a result of, the Term
Facility or the Term Credit Documentation. As used herein, the term
“Liabilities” shall mean any losses, claims (including intraparty claims),
demands, damages or liabilities of any kind.      Subject to the limitations
consistent with those set forth in Section 7(b) of the Commitment Letter to
which this Exhibit A is attached, as applicable, the Borrower shall pay (a) all
reasonable out-of-pocket expenses of the Term Administrative Agent and the Term
Lead Arranger associated with the syndication of the Term Facility and the
preparation, execution, delivery and administration of the Term Credit
Documentation and any amendment, modification or waiver with respect thereto
(including the reasonable fees, disbursements and other charges of counsel) and
(b) all out-of-pocket expenses of the Term Administrative Agent and the Term
Lenders (including the fees, disbursements and other charges of counsel) in
connection with the enforcement of the Term Credit Documentation.      Subject
to the limitations consistent with those set forth in Section 7(b) of the
Commitment Letter to which this Exhibit A is attached, as applicable, the Term
Administrative Agent, the Term Lead Arranger and the Term Lenders (and their
respective affiliates and their respective officers, directors, employees,
advisors and agents) (each a “Indemnified Person”) will be indemnified and held
harmless against, any Liabilities or expenses (including the fees, disbursements
and other charges of counsel) incurred by such Indemnified Person in connection
with or as a result of (i) the execution and delivery of the Term Credit
Documentation and any agreement or instrument contemplated thereby; (ii) the
funding of the Term Facility, or the use or the proposed use of proceeds
thereof; (iii) any act or omission of the Term Administrative Agent in
connection with the administration of the Term Credit Documentation; and
(iv) any actual or prospective claim, litigation, investigation, arbitration or
administrative, judicial or regulatory action or proceeding (each, a
“Proceeding”) in any jurisdiction relating to any of the foregoing (including in
relation to enforcing the terms of the limitation of liability and
indemnification referred to above), regardless of whether or not any Indemnified
Person is a party thereto and whether or not such Proceeding is brought by the
Borrower, its affiliates or equity holders or any other party; provided that
such indemnification shall not, as to any Indemnified Person, be available to
the extent that such Liabilities or expenses are determined by a court of
competent jurisdiction by final and

 

Exhibit A-7



--------------------------------------------------------------------------------

     nonappealable judgment to have resulted primarily from the gross
negligence, bad faith or willful misconduct of such Indemnified Person in
performing its activities or in furnishing its commitments or services under the
Term Credit Documentation.   EU/UK Bail-in:    The Term Credit Documentation
shall contain customary European Union/United Kingdom Bail-in provisions.  
ERISA Fiduciary Status:    The Term Credit Documentation shall contain Term
Lender representations as to fiduciary status under ERISA.   Delaware Divisions:
   The Term Credit Documentation shall contain customary provisions related to
divisions and plans of division under Delaware law.   Governing Law:    State of
New York; provided, however, that (a) the interpretation of the definition of
“Target Material Adverse Effect” (and whether or not a “Target Material Adverse
Effect” has occurred or would reasonably be expected to occur), (b) the
determination of the accuracy of any Acquisition Agreement Representations and
whether as a result of any inaccuracy of any Acquisition Agreement
Representation there has been a failure of a condition precedent to the
Borrower’s (or its affiliates’) obligation to consummate the Acquisition or such
failure gives the Borrower the right to terminate its (or its affiliates’)
obligations under the Acquisition Agreement and (c) the determination of whether
the Acquisition has been consummated in accordance with the terms of the
Acquisition Agreement shall, in each case, be governed by, and construed and
interpreted in accordance with, the internal laws and judicial decisions of the
State of Delaware applicable to agreements executed and performed entirely
within such State without giving effect to any choice or conflict of laws
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than the
State of Delaware.   Forum:    United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in the Borough of Manhattan), and any appellate court from any thereof.  
Counsel to the Term Administrative
Agent and the Term Lead Arranger:    Davis Polk & Wardwell LLP.

 

Exhibit A-8



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

Interest Rate Options:   

The Borrower may elect that the Term Loans comprising each borrowing bear
interest at a rate per annum equal to:

 

the ABR plus the Applicable ABR Margin; or

 

the Adjusted LIBO Rate plus the Applicable LIBO Margin.

   As used herein:    “ABR” means the highest of (i) the rate of interest last
quoted by The Wall Street Journal in the U.S. as the prime rate in effect (the
“Prime Rate”), (ii) the NYFRB Rate from time to time plus 0.5% and (iii) the
Adjusted LIBO Rate for a one-month interest period plus 1%. If the ABR as
determined pursuant to the foregoing would be less than 1.00%, such rate shall
be deemed to be 1.00%.    “Adjusted LIBO Rate” means the LIBO Rate, as adjusted
for statutory reserve requirements for eurocurrency liabilities.    “Applicable
LIBO Margin” means, with respect to each Tranche of Term Loans, a percentage
determined in accordance with the pricing grid set forth immediately below:
                    

Pricing
Level I

  

Pricing
Level II

  

Pricing
Level III

  

Pricing
Level IV

  

Pricing
Level V

       

³BBB+/
Baa1/BBB+

  

BBB/
Baa2/BBB

  

BBB-/
Baa3/BBB-

  

BB+/
Ba1/BB+

  

£BB/
Ba2/BB

  

3-Year Tranche

   1.000%    1.125%    1.250%    1.750%    2.000%   

5-Year Tranche

   1.125%    1.250%    1.375%    2.000%    2.250%    The foregoing pricing shall
be based on the senior, unsecured non-credit enhanced long-term indebtedness for
borrowed money of (x) prior to the assignment of such ratings for Holdco, Maui
and (y) thereafter, Holdco, in each case, issued by Moody’s, S&P and Fitch (the
“Public Debt Ratings”). Split ratings shall be addressed in a manner consistent
with the Existing Credit Agreement.    “Applicable ABR Margin” means a
percentage equal to the greater of (i) 0% and (ii) the Applicable LIBO Margin
minus 1.0%.

 

Exhibit A-9



--------------------------------------------------------------------------------

     “Federal Funds Effective Rate” means, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate, provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to zero for the purposes of calculating such rate.      “Interpolated Rate”
means, at any time, for any interest period, the rate per annum (rounded to the
same number of decimal places as the LIBO Screen Rate) determined by the Term
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate for the longest period (for which
the LIBO Screen Rate is available) that is shorter than the Impacted Interest
Period; and (b) the LIBO Screen Rate for the shortest period (for which that
LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time.      “LIBO Rate” means, with respect to any Eurodollar
Borrowing for any interest period, the LIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such interest
period; provided that if the LIBO Screen Rate shall not be available at such
time for such interest period (an “Impacted Interest Period”) then the LIBO Rate
shall be the Interpolated Rate.      “LIBO Screen Rate” means, for any day and
time, with respect to any Eurodollar Borrowing for any interest period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate) for U.S.
Dollars for a period equal in length to such interest period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Term Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of
calculating such rate.      “NYFRB Rate” means, for any day, the greater of
(a) the Federal Funds Effective Rate in effect on such day and (b) the Overnight
Bank Funding Rate in effect on such day; provided that if any of the aforesaid
rates shall be less than zero, such rate shall be deemed to zero for the
purposes of calculating such rate.      “Overnight Bank Funding Rate” means, for
any day, the rate comprised of both overnight federal funds and overnight
Eurodollar Borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

 

Exhibit A-10



--------------------------------------------------------------------------------

   The Term Credit Documentation will contain provisions to be mutually agreed
with respect to a replacement of the LIBO Rate.    Interest Payment Dates:In the
case of Loans bearing interest based upon the ABR (“ABR Loans”), quarterly in
arrears.    In the case of Loans bearing interest based upon the Adjusted LIBO
Rate (“Eurodollar Loans”), on the last day of each relevant interest period and,
in the case of any interest period longer than three months, on each successive
date three months after the first day of such interest period. Default Rate:   
At any time when the Borrower is in default in the payment of any amount of
principal due under the Term Facility, such amount shall bear interest at 2%
above the rate otherwise applicable thereto. Overdue interest, fees and other
amounts shall bear interest at 2% above the rate applicable to ABR Loans.
Undrawn Fee:    The Borrower will pay a fee (the “Undrawn Fee”), for the ratable
benefit of the Term Lenders, in an amount equal to a percentage determined in
accordance with the pricing grid set forth immediately below (the “Undrawn Fee
Pricing Grid”) of the undrawn portion of the commitments in respect of each
Tranche the Term Facility from and including the day that is 90 days following
the execution of the Commitment Letter and to but excluding the Fee Payment
Date, which fee shall be payable upon the Fee Payment Date (or earlier
termination of the commitments with respect to the Term Facility). For the
purposes hereof, “Fee Payment Date” means the earlier of (i) termination or
expiration of the commitments under the Term Facility and (ii) the Closing Date.
                

Pricing
Level I

  

Pricing
Level II

  

Pricing
Level III

  

Pricing
Level IV

  

Pricing
Level V

       

³ BBB+/
Baa1/BBB+

  

BBB/
Baa2/BBB

  

BBB-/
Baa3/BBB-

  

BB+/
Ba1/BB+

  

£BB/
Ba2/BB

  

3-Year Tranche

   0.125%    0.150%    0.200%    0.250%    0.350%   

5-Year Tranche

   0.150%    0.200%    0.250%    0.300%    0.400%    The foregoing pricing shall
be based on the Public Debt Ratings. Split ratings shall be addressed in a
manner consistent with the Existing Credit Agreement. Rate and Fee Basis:    All
per annum rates shall be calculated on the basis of a year of 360 days (or
365/366 days, in the case of ABR Loans the interest rate payable on which is
then based on the Prime Rate) for actual days elapsed.

 

Exhibit A-11



--------------------------------------------------------------------------------

Exhibit B

CONDITIONS PRECEDENT TO THE TERM FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

The Term Facility Effective Date and the initial borrowing under the Term
Facility, as applicable, will be subject to the following additional conditions
precedent (subject to the Limited Conditionality Provision):

(i) The Acquisition shall be consummated substantially concurrently with the
initial funding under the Term Facility in accordance with the Acquisition
Agreement and the Acquisition Agreement shall not have been amended or modified,
and no condition shall have been waived or consent granted, in any respect that
is materially adverse to the Term Lenders or the Term Lead Arranger without the
Term Lead Arranger’s prior written consent; provided that (i) increases in the
Acquisition Common Stock Consideration and, if funded with equity, increases in
the Acquisition Cash Consideration shall not be deemed to be materially adverse
to the interests of the Term Lenders and the Term Lead Arranger and shall not
require the consent of the Term Lead Arranger, (ii) decreases of less than 10%
in the Acquisition Consideration shall not be deemed to be materially adverse to
the interests of the Term Lenders or the Term Lead Arranger and shall not
require the consent of the Term Lead Arranger so long as any such reduction in
Acquisition Cash Consideration shall reduce dollar-for-dollar the commitments in
respect of the Term Facility, (iii) decreases of more than 10% in the
Acquisition Consideration shall be deemed to be materially adverse to the
interests of the Term Lenders or the Term Lead Arranger and shall require the
consent of the Term Lead Arranger; and (iv) any amendment to the definition of
“Material Adverse Effect on the Company” as defined in the Acquisition Agreement
(as in effect on the date hereof) shall be deemed to be materially adverse to
the interests of the Term Lenders and the Term Lead Arranger; provided, further
that, for the avoidance of doubt, any increases or decreases in the amount of
newly issued shares of common stock of the Borrower received by the existing
equity holders of the Target as the Acquisition Common Stock Consideration that
result in accordance with the application of the Exchange Ratio (as in effect
and defined in the Acquisition Agreement on the date hereof and without any
amendment, modification or waiver thereof), shall not be materially adverse to
the interest of the Term Lenders and the Term Lead Arranger and shall not
require the consent of the Term Lead Arranger.

(ii) The Term Lead Arranger shall have received for each of the Borrower (which
such statements may be of Maui) and the Target (a) U.S. GAAP audited
consolidated balance sheets and related statements of income (and/or
operations), stockholders’(or shareholders’) equity and cash flows for the three
most recent fiscal years ended at least 60 days prior to the Closing Date and
(b) U.S. GAAP unaudited consolidated balance sheets and related statements of
income (and/or operation), stockholders’ (or shareholders’) equity and cash
flows for each subsequent fiscal quarter ended at least 40 days before the
Closing Date, which financial statements shall meet in all material respects the
requirements of Regulation S-X under the Securities Act of 1933, as amended, and
all other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under such Act on Form S-3, provided that
the Borrower’s (or Maui’s) and the Target’s public filing of any required
financial statements with the SEC shall constitute delivery of such financial
statements to the Term Lead Arranger. The Term Lead Arranger acknowledges
receipt of (i) the audited financing statements of Maui for the fiscal years
ended February 3, 2018, February 2, 2019 and February 1, 2020, (ii) the audited
financing statements of Target or the fiscal years ended December 31, 2017,

 

Exhibit B-1



--------------------------------------------------------------------------------

December 31, 2018 and December 31, 2019, (iii) the unaudited consolidated
balance sheets and related statements of income (and/or operation),
stockholders’ (or shareholders’) equity and cash flows of (x) Maui for each
fiscal quarter through August 1, 2020 and (y) Target for each fiscal quarter
through June 30, 2020.

(iii) The Term Lead Arranger shall have received a pro forma consolidated
balance sheet of the Borrower and the Target as of the last day of the most
recently completed fiscal quarter period of Maui for which financial statements
have been delivered pursuant to paragraph (ii) above and pro forma consolidated
income (and/or operations) statements for the most recent fiscal year and most
recent interim period, in each case, of Maui, delivered pursuant to paragraph
(ii) above, prepared after giving effect to the Transactions as if the
Transactions had occurred as of the last day of the pro forma financial
statements delivered (in the case of such balance sheet) or at the beginning of
the pro forma financial statements delivered (in the case of the income or
operations statement), which pro forma financial statements shall meet in all
material respects the requirements of Regulation S-X under the Securities Act of
1933, as amended, and all other accounting rules and regulations of the SEC
promulgated thereunder applicable to a registration statement under such Act on
Form S-3; provided that the Borrower’s (or Maui’s) and the Target’s public
filing of any required pro forma financial statements with the SEC shall
constitute delivery of such financial statements to the Term Lead Arranger.

(iv) (A) The Term Administrative Agent shall have received (x) on or prior to
the Term Facility Effective Date, customary legal opinions, corporate
organizational documents, good standing certificates, resolutions and other
customary closing certificates, and (y) prior to the Closing Date, a borrowing
notice, (B) the Acquisition Agreement Representations shall be true and correct
as of the Closing Date and the Specified Representations shall be true and
correct in all material respects as of the Closing Date and (C) as of the
Closing Date, there shall not be any continuing event of default (limited to
violation of negative covenant with respect to fundamental changes, payment
defaults and bankruptcy defaults) under the Term Credit Documentation.

(v) The Term Administrative Agent shall have received a solvency certificate
from the chief financial officer of the Borrower in the form attached as Annex I
hereto dated as of the Closing Date.

(vi) The Term Lead Arranger, the Term Administrative Agent and the Term Lenders
shall have received all fees and invoiced expenses required to be paid on or
prior to the Closing Date pursuant to the Fee Letter or Commitment Letter and
solely with respect to expenses, to the extent invoiced at least three (3) days
prior to the Closing Date.

(vii) The Term Lead Arranger shall have received at least three business days
prior to the Term Facility Effective Date, to the extent reasonably requested at
least ten business days prior to the Term Facility Effective Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act and the Beneficial Ownership
Regulation.

 

Exhibit C-2



--------------------------------------------------------------------------------

Annex I

TO EXHIBIT B

FORM OF

SOLVENCY CERTIFICATE

[             ], 202[_]

This Solvency Certificate is delivered pursuant to Section [ ] of the Credit
Agreement dated as of [                ], 202[_], among [                ] (the
“Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1. I am the [Chief Financial Officer] of the Borrower. I am familiar with the
Transactions and have reviewed the Credit Agreement, financial statements
referred to in Section [__] of the Credit Agreement and such documents and made
such investigation as I deemed relevant for the purposes of this Solvency
Certificate.

2. As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation on a
going concern basis, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its subsidiaries on a consolidated and going concern basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower and its subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured in the ordinary course of
business; (iii) the Borrower and its subsidiaries on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured in the
ordinary course of business; and (iv) the Borrower and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.

 

Annex I-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

MAUI HOLDCO, INC.

By:     

Name:   Title:   [Chief Financial Officer]

 

Annex I-2



--------------------------------------------------------------------------------

Exhibit C

SENIOR UNSECURED REVOLVING FACILITY

Summary of Terms and Conditions

October 29, 2020

 

 

 

I.    Parties       Borrower:    Initially, Marvell Technology Group Ltd., a
Bermuda exempt company, and on and after the Closing Date, Holdco, a Delaware
corporation (the “Borrower”).    Guarantors:    From the Closing Date, all
obligations of the Borrower under the Revolving Facility will be unconditionally
guaranteed by (a) Maui so long as Maui is the issuer, borrower or guarantor of
indebtedness for borrowed money (including, for the avoidance of doubt, Maui’s
existing unsecured notes) in an aggregate outstanding principal amount in excess
of $100.0 million and (b) Target so long as Target is the issuer, borrower or
guarantor of indebtedness for borrowed money (including, for the avoidance of
doubt, Target’s existing convertible notes) in an aggregate outstanding
principal amount in excess of $100.0 million; provided that the existing
convertible notes of the Target shall be deemed not to be outstanding for the
purpose of this clause (b) until the date that is 90 days following the Closing
Date. In the event that the conditions requiring the guarantee by Maui or
Target, as applicable, are no longer satisfied, the Borrower may request, and
the Revolving Administrative Agent (as defined below) and the Revolving Lenders
(as defined below) agree to, release Maui and/or Target, as applicable, from
such guarantee.    Lead Arrangers and Bookrunners:    JPMorgan Chase Bank, N.A.
and other financial institutions appointed in accordance with the Commitment
Letter (“JPMorgan” and in such capacity, the “Revolving Lead Arranger”).   
Administrative Agent:    A financial institution appointed in accordance with
the Commitment Letter.    Lenders:    A syndicate of banks, financial
institutions and other entities, including JPMorgan, arranged by the Revolving
Lead Arranger in accordance with the Commitment Letter (collectively, the
“Revolving Lenders”).

 

Exhibit C-1



--------------------------------------------------------------------------------

II.   Revolving Facility   Type and Amount of Revolving Facility:    Five-year
senior unsecured revolving loan facility (the “Revolving Facility”) in the
amount of up to $750,000,000 (the loans thereunder, the “Revolving Loans”).  
Availability:    The Revolving Facility shall be available on a revolving basis
during the period commencing on the RCF Effective Date (as defined below) and
ending on the Maturity Date.   Maturity:    The Revolving Facility will mature
on the date that is five years after the RCF Effective Date (the “Maturity
Date”).   Purpose:    The proceeds of the Revolving Loans shall be used by the
Borrower for working capital in the ordinary course of business and for general
corporate purposes. III.   Certain Payment Provisions   Fees and Interest Rates:
   As set forth on Annex I.   Amortization:    None.   Optional Prepayments and
Commitment Reductions:    Revolving Loans may be prepaid at any time in whole or
in part and commitments may be reduced or terminated by the Borrower at any
time, in each case without premium or penalty and in minimum amounts to be
agreed upon. Revolving Loans prepaid may be reborrowed.   Mandatory Prepayments:
   None.   Conditions Precedent to the RCF Effective Date:    The availability
of the Revolving Facility shall be conditioned upon (i) termination in full of
the “Revolving Commitments” under the Existing Credit Agreement and receipt by
the Revolving Lead Arranger of customary documentary evidence thereof and
(ii) satisfaction of conditions precedent substantially consistent with those
contained in Section 4.01 of the Existing Revolving Credit Agreement (the date
upon which all such conditions precedent shall be satisfied, the “RCF Effective
Date”).   Conditions Precedent to Borrowings on and after the RCF Effective
Date:    Borrowings under the Revolving Facility on or after the RCF Effective
Date will be subject to conditions precedent substantially consistent with those
contained in Section 4.03 of the Existing Revolving Credit Agreement, as
applicable.

 

Exhibit C-2



--------------------------------------------------------------------------------

IV.    Certain Documentation Matters       The Revolving Credit Documentation
shall contain representations, warranties, covenants and events of default
substantially similar to the Existing Credit Agreement (as in effect on the date
hereof) with such modifications (i) as are necessary to reflect the terms
specifically set forth herein (including the nature of the Revolving Facility as
a “revolving facility”) and in the Fee Letter, (ii) as are mutually agreed to
take into account the operational and strategic requirements of the Borrower and
its subsidiaries (after giving effect to the Transactions) in light of their
size, total assets, geographic locations, industry (and risks and trends
associated therewith), businesses, business practices, operations, financial
accounting and the Projections, (iii) to reflect any changes in law or
accounting standard since the date of the Existing Credit Agreement, (iv) to
reflect the operational or administrative requirements of the Revolving
Administrative Agent, (v) modifications reflected on Exhibit D hereto, (vi)
other modifications to be mutually agreed (collectively, the “Revolving
Documentation Principles”).   

Representations and Warranties:

   Subject to the Revolving Documentation Principles, substantially similar to
the Existing Credit Agreement (as in effect on the date hereof) (including with
respect to exceptions, baskets and materiality qualifiers) with such
modifications as may be agreed among the parties, and limited to the following:
(i) organization, powers, (ii) authorization, enforceability, (iii) governmental
approvals, absence of conflicts, (iv) financial condition, no material adverse
change, (v) properties, (vi) litigation and environmental matters, (vii)
compliance with laws, and maintenance of effective compliance policies and
procedures regarding anti-corruption and sanctions laws, (viii) investment
company status, (ix) taxes, (x) ERISA, (xi) solvency (to be defined in a manner
substantially the same as set forth on Annex I to Exhibit B attached hereto),
(xii) disclosure, (xiii) federal reserve regulations, (xiv) use of proceeds as
stated and in a manner not in violation of federal reserve regulations,
applicable sanctions laws or anti-corruption laws (including FCPA), (xv) ranking
of obligations, (xvi) choice of law provisions, (xvii) no immunity, (xviii)
proper form, no recordation, (xix) EEA financial institutions and (xx)
Beneficial Ownership Regulation.

 

Exhibit C-3



--------------------------------------------------------------------------------

  Affirmative Covenants:    Subject to the Revolving Documentation Principles,
substantially similar to the Existing Credit Agreement (as in effect on the date
hereof) (including with respect to exceptions, baskets and materiality
qualifiers) with such modifications as may be agreed among the parties,
including the following: (i) financial statements and other information;
(ii) notices of material events; (iii) existence; conduct of business;
maintenance of properties; (iv) payment of taxes; (v) insurance; (vi) books and
records, inspection rights; (vii) compliance with laws; and (viii) use of
proceeds (including not in violation of applicable anti-corruption laws and
sanctions).   Financial Covenant:   

Subject to the Revolving Documentation Principles, commencing with the first
fiscal quarter ended after the RCF Effective Date, a maximum leverage ratio of
3.00 to 1.00, which shall exclude any indebtedness incurred prior to the Closing
Date to finance the Acquisition, pending the consummation thereof; provided that
(a) the proceeds thereof shall be held in a segregated account of the Borrower
and other funds of the Borrower and its subsidiaries shall not be comingled in
any material respect with the funds so held in such account and (b) either (x)
the release of the proceeds thereof shall be contingent upon the substantially
simultaneous consummation of the Acquisition (and, if the Acquisition Agreement
is terminated in accordance with its terms or is otherwise not consummated by
the outside date specified in the definitive documentation relating to such
indebtedness, as such may be extended in accordance with its terms, such
proceeds shall be promptly applied to satisfy and discharge all obligations in
respect of such indebtedness) or (y) such indebtedness contains a “special
mandatory redemption” provision (or other similar provision) if the Acquisition
is not consummated by the outside date specified in the definitive documentation
relating to such indebtedness as such may be extended in accordance with its
terms (and if the Acquisition is terminated in accordance with its terms prior
to its consummation or is otherwise not consummated by the outside date
specified in the definitive documentation relating to such indebtedness, as such
may be extended in accordance with its terms, such indebtedness is so redeemed
promptly after such termination or such specified date, as the case may be), to
be otherwise calculated in a manner substantially similar to the Existing Credit
Agreement as in effect on the date hereof.

 

Subject to the Revolving Documentation Principles, commencing with the first
fiscal quarter ended after the Closing Date (or, with respect to any pro forma
calculation required to be made on or after the Closing Date, commencing with
the Closing Date), a maximum leverage ratio of 4.75 to 1.00 with step-downs to
(i) from and after the fiscal quarter ending March 31, 2022, 4.50 to 1.00, (ii)
from and after the fiscal quarter ending September 30, 2022, 4.25 to 1.00, (iii)
from and after the fiscal quarter ending March 31, 2023, 4.00 to 1.00, (iv) from
and after the fiscal quarter ending September 30, 2023, 3.50 to 1.00 and
(v) from and after the fiscal quarter ending March 31, 2024 and thereafter, 3.25
to 1.00, to be calculated in a manner substantially similar to the Existing
Credit Agreement as in effect on the date hereof (the “Financial Covenant”).

 

Exhibit C-4



--------------------------------------------------------------------------------

   Negative Covenants:    Subject to the Revolving Documentation Principles,
substantially similar to the Existing Credit Agreement (as in effect on the date
hereof) (including with respect to exceptions, baskets and materiality
qualifiers) with such modifications as may be agreed among the parties,
including the following: restrictions on (i) subsidiary indebtedness (it being
understood that the existing pari passu indebtedness of Maui and Target shall be
expressly permitted without being counted as utilization of the general basket
set forth therein), (ii) liens, (iii) sale and leaseback transactions, (iv)
mergers and other fundamental changes (which shall expressly permit the
Acquisition and the Transactions) and (v) business of borrower and subsidiaries.
   Events of Default:    Subject to the Revolving Documentation Principles,
substantially similar to the Existing Credit Agreement (as in effect on the date
hereof) (including with respect to exceptions, baskets and materiality
qualifiers) with such modifications as may be agreed among the parties including
(i) nonpayment of principal, interest, fees or other amounts when due, (ii)
accuracy of representations in any material respects, (iii) failure to perform
or observe covenants set forth in the Revolving Credit Documentation, (iv) cross
defaults to other material indebtedness, (v) bankruptcy and insolvency defaults,
(vi) material monetary judgments, (vii) ERISA events, (viii) change of control
and (ix) invalidity of any guarantee required by the Revolving Credit
Documentation.    Voting:    Amendments and waivers with respect to the
Revolving Credit Documentation shall require the approval of Revolving Lenders
holding not less than 50% of the aggregate amount of the Revolving Loans, except
that (a) the consent of each Revolving Lender affected thereby shall be required
with respect to (i) extensions of the scheduled date of final maturity of any
Revolving Loan, (ii) reductions in the principal amount, rate of interest or any
fee or extensions of any due date thereof, (iii) increases in the amount or
extensions of the expiry date of any Revolving Lender’s commitment, (iv) changes
to the pro rata sharing provisions and (v) releases of guarantee of Maui or
Target (except as contemplated by the Revolving Credit Documentation), and (b)
the consent of 100% of the Revolving Lenders shall be required with respect to
modifications to any of the voting percentages.

 

Exhibit C-5



--------------------------------------------------------------------------------

  Assignments and Participations:    The Revolving Lenders shall be permitted to
assign all or a portion of their loans and commitments with the consent, not to
be unreasonably withheld, conditioned or delayed, of (a) the Borrower, unless
(i) the assignee is a Revolving Lender, an affiliate of a Revolving Lender or an
approved fund or (ii) a payment or bankruptcy Event of Default has occurred and
is continuing, provided that, the Borrower shall be deemed to have consented to
an assignment of Revolving Loans unless it shall have objected thereto by
written notice to the Revolving Administrative Agent within ten (10) business
days after having received notice thereof and (b) the Revolving Administrative
Agent, unless Revolving Loans are being assigned to a Revolving Lender, an
affiliate of a Revolving Lender or an approved fund. In the case of partial
assignments (other than to another Revolving Lender, to an affiliate of a
Revolving or an approved fund), the minimum assignment amount shall be
$1,000,000, in the case of Revolving Loans, unless a lesser amount shall be
agreed by the Borrower and the Revolving Administrative Agent.      The
Revolving Lenders shall also be permitted to sell participations in their Loans.
Participants shall have the same benefits as the Revolving Lenders with respect
to yield protection and increased cost provisions. Voting rights of participants
shall be limited to those matters with respect to which the affirmative vote of
the Revolving Lender from which it purchased its participation would be required
as described under “Voting” above. Pledges of Loans in accordance with
applicable law shall be permitted without restriction.      No assignments or
participations shall be permitted to be made to natural persons.   Yield
Protection:    The Revolving Credit Documentation shall contain customary
provisions (a) protecting the Revolving Lenders against increased costs or loss
of yield resulting from changes in reserve, tax, capital adequacy and other
requirements of law and from the imposition of or changes in withholding or
other taxes and (b) indemnifying the Revolving Lenders for “breakage costs”
incurred in connection with, among other things, any prepayment of a Eurodollar
Loan (as defined in Annex I) on a day other than the last day of an interest
period with respect thereto. The Dodd-Frank Wall Street Reform and Consumer
Protection Act and Basel III (and all requests, rules, guidelines or directives
relating to each of the foregoing or issued in connection therewith) shall be
deemed to be changes in law after the Closing Date regardless of the date
enacted, adopted or issued.

 

Exhibit C-6



--------------------------------------------------------------------------------

  Limitation of Liability, Expenses and Indemnity:    Subject to the limitations
consistent with those set forth in Section 7(a) of the Commitment Letter to
which this Exhibit A is attached, as applicable, the Revolving Administrative
Agent, the Revolving Lead Arranger and the Revolving Lenders (and their
affiliates and their respective officers, directors, employees, advisors and
agents) shall not have any Liabilities, on any theory of liability, for any
special, indirect, consequential or punitive damages incurred by the Borrower or
any of its subsidiaries arising out of, in connection with, or as a result of,
the Revolving Facility or the Revolving Credit Documentation. As used herein,
the term “Liabilities” shall mean any losses, claims (including intraparty
claims), demands, damages or liabilities of any kind.      Subject to the
limitations consistent with those set forth in Section 7(b) of the Commitment
Letter to which this Exhibit A is attached, as applicable, the Borrower shall
pay (a) all reasonable out-of-pocket expenses of the Revolving Administrative
Agent and the Revolving Lead Arranger associated with the syndication of the
Revolving Facility and the preparation, execution, delivery and administration
of the Revolving Credit Documentation and any amendment, modification or waiver
with respect thereto (including the reasonable fees, disbursements and other
charges of counsel) and (b) all out-of-pocket expenses of the Revolving
Administrative Agent and the Revolving Lenders (including the fees,
disbursements and other charges of counsel) in connection with the enforcement
of the Revolving Credit Documentation.      Subject to the limitations
consistent with those set forth in Section 7(b) of the Commitment Letter to
which this Exhibit A is attached, as applicable, the Revolving Administrative
Agent, the Revolving Lead Arranger and the Revolving Lenders (and their
respective affiliates and their respective officers, directors, employees,
advisors and agents) (each an “Indemnified Person”) will be indemnified and held
harmless against, any Liabilities or expenses (including the fees, disbursements
and other charges of counsel) incurred by such Indemnified Person in connection
with or as a result of (i) the execution and delivery of the Revolving Credit
Documentation and any agreement or instrument contemplated thereby; (ii) the
funding of the Revolving Facility, or the use or the proposed use of proceeds
thereof; (iii) any act or omission of the Revolving Administrative Agent in
connection with the administration of the Revolving Credit Documentation; and
(iv) any actual or prospective claim, litigation, investigation, arbitration or
administrative, judicial or regulatory action or proceeding (each, a
“Proceeding”) in any jurisdiction relating to any of the foregoing (including in
relation to enforcing the terms of the limitation of liability and
indemnification referred to above), regardless of whether or not any Indemnified
Person is a party thereto and whether or not such Proceeding is brought by the
Borrower, its affiliates or equity holders or any other party;

 

Exhibit C-7



--------------------------------------------------------------------------------

     provided that such indemnification shall not, as to any Indemnified Person,
be available to the extent that such Liabilities or expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence, bad faith or willful misconduct of
such Indemnified Person in performing its activities or in furnishing its
commitments or services under the Revolving Credit Documentation.   EU/UK
Bail-in:    The Revolving Credit Documentation shall contain customary European
Union/United Kingdom Bail-in provisions.   ERISA Fiduciary Status:    The
Revolving Credit Documentation shall contain Revolving Lender representations as
to fiduciary status under ERISA.   Delaware Divisions:    The Revolving Credit
Documentation shall contain customary provisions related to divisions and plans
of division under Delaware law.   Governing Law:    State of New York.   Forum:
   United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof.   Counsel to the
Revolving
Administrative Agent
and the Revolving Lead Arranger:   

Davis Polk & Wardwell LLP.

 

Exhibit C-8



--------------------------------------------------------------------------------

Annex I

Interest and Certain Fees

 

  Interest Rate Options:   

The Borrower may elect that the Revolving Loans comprising each borrowing bear
interest at a rate per annum equal to:

 

the ABR plus the Applicable ABR Margin; or

 

the Adjusted LIBO Rate plus the Applicable LIBO Margin.

    

As used herein:

 

“ABR” means the highest of (i) the rate of interest last quoted by The Wall
Street Journal in the U.S. as the prime rate in effect (the “Prime Rate”), (ii)
the NYFRB Rate from time to time plus 0.5% and (iii) the Adjusted LIBO Rate for
a one month interest period plus 1%. If the ABR as determined pursuant to the
foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%.

 

“Adjusted LIBO Rate” means the LIBO Rate, as adjusted for statutory reserve
requirements for eurocurrency liabilities.

 

“Applicable LIBO Margin” means a percentage determined in accordance with the
pricing grid set forth immediately below:

 

Pricing
Level I   Pricing
Level II   Pricing
Level III   Pricing
Level IV   Pricing
Level V ³BBB+/
Baa1/BBB+   BBB/
Baa2/BBB   BBB-/
Baa3/BBB-   BB+/
Ba1/BB+   £BB/
Ba2/BB 1.125%   1.250%   1.500%   2.000%   2.250%

 

    The foregoing pricing shall be based on the Public Debt Ratings. Split
ratings shall be addressed in a manner consistent with the Existing Credit
Agreement.     “Applicable ABR Margin” means a percentage equal to the greater
of (i) 0% and (ii) the Applicable LIBO Margin minus 1.0%.     “Federal Funds
Effective Rate” means, for any day, the rate calculated by the NYFRB based on
such day’s federal funds transactions by depositary institutions, as determined
in such manner as the NYFRB shall set forth on its public website from time to
time, and published on the next succeeding Business Day by the NYFRB as the
federal funds effective rate, provided that if the Federal Funds Effective Rate
shall be less than zero, such rate shall be deemed to zero for the purposes of
calculating such rate.

 

Exhibit C-9



--------------------------------------------------------------------------------

    “Interpolated Rate” means, at any time, for any interest period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Revolving Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for the longest period (for which the LIBO Screen Rate is available) that is
shorter than the Impacted Interest Period; and (b) the LIBO Screen Rate for the
shortest period (for which that LIBO Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.     “LIBO Rate” means,
with respect to any Eurodollar Borrowing for any interest period, the LIBO
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such interest period; provided that if the LIBO Screen Rate
shall not be available at such time for such interest period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate.     “LIBO
Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any interest period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars) for a period equal in
length to such interest period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Revolving Administrative Agent in its reasonable discretion); provided that
if the LIBO Screen Rate as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of calculating such rate.     “NYFRB
Rate” means, for any day, the greater of (a) the Federal Funds Effective Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day; provided that if any of the aforesaid rates shall be less than zero, such
rate shall be deemed to zero for the purposes of calculating such rate.    
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).     The Revolving Credit Documentation will
contain provisions to be mutually agreed with respect to a replacement of the
LIBO Rate.

 

Exhibit C-10



--------------------------------------------------------------------------------

      Interest Payment Dates: In the case of Loans bearing interest based upon
the ABR (“ABR Loans”), quarterly in arrears.       In the case of Loans bearing
interest based upon the Adjusted LIBO Rate (“Eurodollar Loans”), on the last day
of each relevant interest period and, in the case of any interest period longer
than three months, on each successive date three months after the first day of
such interest period.    Default Rate:    At any time when the Borrower is in
default in the payment of any amount of principal due under the Revolving
Facility, such amount shall bear interest at 2% above the rate otherwise
applicable thereto. Overdue interest, fees and other amounts shall bear interest
at 2% above the rate applicable to ABR Loans.    Commitment Fee:    Commencing
on the RCF Effective Date, the Borrower will pay a fee (the “Commitment Fee”) to
the Revolving Administrative Agent for the benefit of the Revolving Lenders in
an amount equal a rate per annum set forth in the pricing grid immediately below
times the actual daily undrawn portion of the aggregate principal (i.e., face)
amount of the commitments in respect of the Revolving Facility (subject to any
reduction of commitments under the Revolving Facility), payable quarterly.

 

Pricing
Level I    Pricing
Level II   Pricing
Level III   Pricing
Level IV   Pricing
Level V ³BBB+/
Baa1/BBB+    BBB/
Baa2/BBB   BBB-/
Baa3/BBB-   BB+/
Ba1/BB+   £BB/
Ba2/BB 0.125%    0.150%   1.750%   0.300%   0.350%

 

      The foregoing pricing shall be based on the Public Debt Ratings. Split
ratings shall be addressed in a manner consistent with the Existing Credit
Agreement.    Rate and Fee Basis:    All per annum rates shall be calculated on
the basis of a year of 360 days (or 365/366 days, in the case of ABR Loans the
interest rate payable on which is then based on the Prime Rate) for actual days
elapsed.

 

Exhibit C-11



--------------------------------------------------------------------------------

Exhibit D

CERTAIN MODIFICATIONS TO EXISTING CREDIT AGREEMENT

 

   

Existing Credit Agreement Provision

  

Modification

  Consolidated EBITDA definition    Replace reference in clause (iii)(A) to
“Cavium Acquisition” with a reference to the Acquisition   Material Subsidiary
definition    Revise to limit to subsidiaries that would constitute “significant
subsidiaries” under Reg S-X   Permitted Subsidiary Indebtedness   

•  Revise to permit all debt at closing up to $25M (without need to schedule)
subject to an aggregate amount for all such debt to be agreed

 

•  Include dollar floor on general basket equal to (i) prior to the Closing
Date, $300.0 million and (ii) on and after the Closing Date, $400.0 million

 

•  Existing Maui bonds and Palau notes to be specifically permitted

 

•  Additionally permit any guarantees by guarantors under the Facilities
provided in respect of pari passu indebtedness

  General Lien Basket    Include dollar floor on general basket equal to
(i) prior to the Closing Date, $300.0 million and (ii) on and after the Closing
Date, $400.0 million   Fundamental Changes / Mergers    Specifically permit the
Acquisition   Restrictive Agreements Covenant    Remove   Leverage Ratio   
Covenant level to be revised as set forth in Exhibits A or C, as applicable  
Permitted Reorganization    To be revised to reflect the Transactions